DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. 
Claim 9 is directed towards a method and depend from claims 1-8 (which are directed towards a product).  Therefore, claim 9 should be written in independent form. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a “…a scalpel cap attached to the distal end of the scalpel…” and “…a cannula cap attached to the distal end of the cannula…”  Since the language of Claim 1 does not first establish proximal and distal end of the cricothyrotomy device, the relationship between these claimed components is unclear.  For purposes of expediting prosecution, a distal direction has been treated as being further away from the patient and a proximal end as closer to the patient.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,681,323 (Arick).
Arick discloses a cricothyrotomy device comprising an incision member comprising an incision holder (22), a scalpel assembly and a spring assembly (“translation mechanism” 14 ).  The scalpel assembly comprises a scalpel (wherein sharp central trocar 12 is encompassed by the broadest reasonable interpretation of “scalpel”) and a scalpel cap (20) attached to the distal end of the scalpel, wherein the scalpel cap is broader than the scalpel.  The spring assembly comprises a compression spring (14) (column 2, lines 46-48).  The device further comprises an insertion member comprising an insertion handle (10/18) and a cannula assembly comprising a cannula (26) and a cannula cap attached to the distal end of the cannula, the cannula cap being broader than the cannula (see embodiments of the cannula in Figures 5-9 which comprise a broader distal end “cap” attached to the cannula; column 4, lines 20-29).  Arick discloses insertion of the cannula into a patient’s trachea (column 4, lines 8-12).  
In regards to claim 2, the insertion handle (10) is connected to the incision member (incision holder 22 is received in an opening of the handle 10/18), wherein the body portion (18) meets a broadest reasonable interpretation of “connector”, since it holds the pieces together.
Regarding claim 3, the tubular portion (29) acts to hold and connect the cannula (26) to the insertion handle (10/18).  Again, the term “connector” is given a broadest reasonable interpretation that encompasses portions of a handle body that holds the components together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references disclose cricothyrotomy and/or tracheotomy devices for puncturing tissue and delivering a cannula to the patient’s trachea: US 8,151,791; US 8,215,309; USPAP 2011/0041854;  Re. 34,086;  US 4,556,059; US 3,384,087.
USPAP 2012/0253316 discloses a cannula 110 connected to an incision member 104.  
USPAP 2005/0148936 discloses an incision member 18 connected to a cannula 22.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771